Name: Council Decision of 16 June 2011 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Government of the Republic of Indonesia on certain aspects of air services
 Type: Decision
 Subject Matter: Asia and Oceania;  taxation;  European construction;  air and space transport;  oil industry
 Date Published: 2011-10-08

 8.10.2011 EN Official Journal of the European Union L 264/1 COUNCIL DECISION of 16 June 2011 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Government of the Republic of Indonesia on certain aspects of air services (2011/663/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) On behalf of the Union, the Commission has negotiated an Agreement with the Government of the Republic of Indonesia on certain aspects of air services (the Agreement) in accordance with the mechanisms and directives set out in the Annex to the Council Decision of 5 June 2003. (3) The Agreement should be signed and provisionally applied subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and the Government of the Republic of Indonesia on certain aspects of air services (the Agreement) is hereby approved on behalf of the Union, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union subject to its conclusion. Article 3 Pending its entry into force, the Agreement shall be applied provisionally from the first day of the first month following the date on which the parties have notified each other of the completion of the necessary procedures for this purpose (1). Article 4 The President of the Council is hereby authorised to make the notification provided for in Article 8(2) of the Agreement. Article 5 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 16 June 2011. For the Council The President VÃ LNER P. (1) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.